J-S84017-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 SEMARK ASSOCIATES, LLC                    :   IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                    Appellant              :
                                           :
                                           :
              v.                           :
                                           :
                                           :
 RCL, LLC                                  :   No. 2576 EDA 2018

                Appeal from the Order Entered July 26, 2018
            In the Court of Common Pleas of Philadelphia County
                Civil Division at No(s): 3432 April Term 2017


BEFORE: BENDER, P.J.E., OTT, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY OTT, J.:                               FILED MARCH 20, 2019

      Semark Associates, LLC (“Semark”) appeals from the order entered July

26, 2018, granting summary judgment in favor of RCL, LLC (“RCL”), in this

declaratory judgment action concerning the priority of interests as to a liquor

license. On appeal, Semark argues the trial court erred as a matter of law

when it determined that RCL’s security interest in the liquor license had

priority over Semark’s security interest. For the reasons below, we reverse

the order granting summary judgment and remand for further proceedings.

      The facts underlying Semark’s claim are well-known to the parties and

set forth in detail in the trial court’s July 26, 2018, opinion, accompanying its

order granting RCL’s motion for summary judgment. See Trial Court Opinion,

7/26/2018, at 1-5. In summary, Semark is the owner of a property on North

3rd Street in Philadelphia, which a prior tenant operated as a bar restaurant.

When that tenant defaulted, it agreed to sell its liquor license to Semark in
J-S84017-18



exchange for $20,000.00.        On October 23, 2015, Semark entered into a

written lease agreement for the property with Razz, LLC (“Razz”). On October

29, 2015, Semark also assigned its rights and interest in the liquor license

(which was under contract with the prior tenant) to Razz for the amount of

$150,000.00, pending approval by the Pennsylvania Liquor Control Board

(“PLCB”). The assignment was secured by a promissory note. Both the lease

and the assignment provided Semark with a security interest in the liquor

license, as well as the right to repurchase the liquor license upon Razz’s default

for the amount of $1.00. Both documents also specifically stated that Semark

“may perfect its lien by filing a financing statement (form UCC-1)[.]” Lease

Agreement,     10/23/2015,       at   ¶      8/2(d);     Assignment-Liquor    License,

10/29/2015, at ¶ 12.

      The PLCB conditionally approved the transfer of the liquor license on

December 8, 2015.        The Certificate of Approval and Letter of Authority

provided, in relevant part: (1) the Board had “conditionally approve[d] the

license   application   for   transfer[;]”    (2)   an    attached   “Certification   of

Completion” had to be executed and returned to the Board “affirming the

financial arrangements were completed as reported[;]” (3) the letter

authorized the transferee (Razz) to sell liquor for 30 days; and (4) “failure to

conclude settlement within 30 days of the date of [the] letter may result in

the approval being rescinded.” Certificate of Approval & Letter of Authority

12/8/2015.    Attached to the Certificate of Approval was a Certification of

Completion that stated it must be completed and submitted to the PLCB within

                                          -2-
J-S84017-18



15 days of settlement. See Certification of Completion. The record does not

reveal when, or if, the certification of completion was executed.

       The following day, however, December 9, 2015, before Semark filed a

UCC-1 statement, Razz entered into an installment judgment note with RCL,

whereby RCL agreed to loan Razz $50,000.00, with the liquor license serving

as partial collateral. Razz and RCL also entered into a Security Agreement, in

which Razz granted RCL a security interest in the liquor license, and

represented that it was clear and free from other encumbrances. That same

day, RCL filed a UCC-1 financing statement to perfect its security interest in

the liquor license. Semark filed its UCC-1 statement on December 18, 2015.

When Razz subsequently defaulted on its rent, Semark confessed judgment

for possession and money damages on December 29, 2016.              During the

eviction process, Semark first discovered the financing agreement Razz

entered into with RCL.         Thereafter, on April 24, 2017, Semark filed this

declaratory judgment action seeking a determination of the parties’ competing

security interests in the liquor license. Both parties later filed cross-motions

for summary judgment. On July 26, 2018, the trial court entered an order

and accompanying opinion, denying Semark’s motion for summary judgment,

and granting RCL’s motion for summary judgment.             This timely appeal

followed.1



____________________________________________


1 The trial court did not order Semark to file a concise statement of errors
complained of on appeal pursuant to Pa.R.A.P. 1925(b).

                                           -3-
J-S84017-18



      When considering the propriety of an order granting summary

judgment, we are guided by the following:

      Summary judgment is appropriate where the record clearly
      demonstrates there is no genuine issue of material fact and the
      moving party is entitled to judgment as a matter of law. Atcovitz
      v. Gulph Mills Tennis Club, Inc., 571 Pa. 580, 812 A.2d 1218,
      1221 (2002); Pa. R.C.P. No. 1035.2(1). When considering a
      motion for summary judgment, the trial court must take all facts
      of record and reasonable inferences therefrom in a light most
      favorable to the non-moving party. Toy[ v. Metropolitan Life
      Ins. Co.], 928 A.2d [186,] 195 [(Pa. 2007)]. Whether there are
      no genuine issues as to any material fact presents a question of
      law, and therefore, our standard of review is de novo and our
      scope of review plenary. Weaver v. Lancaster Newspapers,
      Inc., 592 Pa. 458, 926 A.2d 899, 902–03 (2007).

Estate of Agnew v. Ross, 152 A.3d 247, 259 (Pa. 2017).

      The only issue in this appeal is which party’s security interest in the

liquor license takes priority.   Pursuant to Section 9203 of the Uniform

Commercial Code, the following three elements must be met for the

attachment of a valid security interest:

      (1) the debtor must have signed a security agreement with a
      description of the collateral or the secured party must have
      possession of the collateral; (2) the secured party must have
      given the debtor value for the collateral secured; and (3) the
      debtor must have rights in the collateral.

Commercial Nat. Bank, of Pennsylvania v. Seubert & Assocs., Inc., 807

A.2d 297, 304–305 (Pa. Super. 2002), appeal denied, 822 A.2d 704 (Pa.

2003). See 13 Pa.C.S. § 9203. After attachment, Section 9322 sets forth the

basis for determining priority among conflicting security interests: “Priority




                                     -4-
J-S84017-18



dates from the earlier of the time a filing covering the collateral is first made

or the security interest … is first perfected[.]” 13 Pa.C.S. § 9322(a)(1).

      Semark concedes RCL gave value to Razz in the form of a $50,000, loan,

and Razz “executed a security agreement in [RCL’s] favor” with regard to the

liquor license. Semark’s Brief at 13. Accordingly, Semark states the issue in

this appeal is “the debtor’s rights in the collateral.” Id. Although Semark

acknowledges RCL filed its UCC-1 financing statement before Semark, it

insists the security interest Razz granted to RCL was subject to Semark’s right

to repurchase the license. See id. at 14. Indeed, Semark maintains “[t]he

issue is not one of priority but rather a question of what rights [RCL] has in

the License by virtue of the security interest given by Razz.”       Id. at 16.

Because Razz’s rights were subject to Semark’s right to repurchase, Semark

argues RCL’s rights in the liquor license were encumbered as well.

      The trial court found both Semark and RCL have “valid security interests

in the liquor license.” Trial Court Opinion, 7/26/2018, at 6. However, the

court concluded RCL perfected its security interest first by filing a UCC-1

financing statement before Semark filed its UCC-1 financing statement. See

id. at 8. Consequently, the trial court determined “RCL’s security interest in

the liquor license has priority over Semark’s security interest in the liquor

license.” Id.

      However, the court’s ruling is dependent upon a determination that Razz

had valid rights in the liquor license on December 9, 2015, the day RCL filed




                                      -5-
J-S84017-18



its financing statement. Our review of the record reveals a factual question

as to when Razz’s rights in the liquor license were perfected.

        As the trial court explained in its opinion, the PLCB approved a

conditional transfer of the liquor license from the prior tenant to Razz on

December 8, 2015. See Trial Court Opinion, 7/26/2018, at 3. The court noted

the transfer was subject to certain conditions, specifically, “the execution and

return to the PLCB of a Certification of Completion affirming financial

arrangements[,]” which was to be submitted within 15 days of settlement.

Id. However, the trial court observed a completed Certification of Completion

was not included in the certified record. See id. at 3 n. 11. Furthermore,

although Semark averred in its motion for summary judgment that the

transfer of the liquor license was not approved until December 18, 2015,2 the

trial court found Semark did “not cite any evidence to support this statement.”

Id.    Rather, the trial court determined the “record evidence shows that the

PLCB approved the transfer of the liquor license to Razz on December 8,

201[5].” Id. at 6 n. 25.       The court further found:

        While certain items were required by the PLCB to be submitted
        before the transfer became permanent, Razz did have rights in
        the liquor license at the time the Installment Judgment Note and
        security agreement was entered into with RCL which could be
        attached. A debtor’s limited rights in collateral, short of full
        ownership, are sufficient for a security interest to attach. See, 13
        Pa.C.S.A. § 9203 comment 6.

Id.
____________________________________________


2   See Semark’s Motion for Summary Judgment, 3/16/2018, at ¶ 13.


                                           -6-
J-S84017-18



        Here, the record reveals a material factual dispute, that is, the date

when Razz acquired rights in the liquor license sufficient to pledge the license

as collateral for its loan from RCL.           Although Razz received conditional

approval of the license transfer on December 8, 2015, that approval was

contingent upon proof of settlement and a completed Certification of

Approval. See Certificate of Approval & Letter of Authority, 12/8/2015. The

regulations adopted pursuant to the Liquor Code3 provide that if an application

to the PLCB concerns the transfer of a liquor license, “the letter of authority

shall be effective upon completion of the underlying financial transaction.” 40

Pa.Code § 3.8(a). See Certificate of Approval & Letter of Authority, 12/8/2015

(“Failure to conclude settlement within 30 days of the date of this

letter may result in the approval being rescinded.”) (emphasis supplied).

The Code further explains the certification of completion must “be signed by

the transferor and the transferee[,]” and that the “[f]ailure to submit a

properly executed certificate of completion may void the approval.”

Id. (emphasis supplied). See also Certification of Completion (stating, “A

copy of this completed form must be attached to the ‘Certificate of Approval’

issued by the PLCB’s Bureau of Licensing to initiate temporary operating

authority.”).

        We conclude the record contains a genuine issue of material fact as to

when Razz obtained non-voidable rights in the liquor license, pursuant to

____________________________________________


3   40 Pa. Code §§ 1.1-17.41.

                                           -7-
J-S84017-18



Section 3.8 of the Liquor Code regulations, such that a security interest would

attach under the Section 9203 of the UCC. Accordingly, we reverse the order

granting summary judgment and remand for further proceedings.

      Order reversed. Case remanded for further proceedings. Jurisdiction

relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/20/19




                                     -8-